DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicants’ preliminary amendment which was filed on 12/18/2019 has been entered.  Claims 3-9, 12-18, and 20 have been emended.  Claims 19 and 21 have been canceled.  New claim 22 have been added.  Claims 1-18, 20, and 22 are still pending in this application, with claims 1, 10 and 20 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020, and 08/03/2021  was filed after the filing date of the instant application on 12/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Xu Li on 05/10/2022.

Listing of Claims:

Claim 2 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 3 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 4 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 5 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 6 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 7 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 8 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 9 line 1, prior to “system”, the word “A” has been changed to -The-.

Claim 11 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 12 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 13 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 14 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 15 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 16 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 17 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 18 line 1, prior to “method”, the word “A” has been changed to -The-.

Claim 22 line 1, prior to “system”, the word “A” has been changed to -The-.

Allowable Subject Matter
This communication is in response to amendment filed on 12/18/2019.
Claims 1-8, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-9 are dependent on claim 1.
Claims 11-18 are dependent on claim 10, and
Claim 22 are dependent on claim 20.

Regarding claims 1, 10, and 20, the prior art of record either individually or in combination does not disclose or fairly suggest systems, and a method for an off-policy reinforcement learning actor-critic neural network with the claimed detailed limitations such as the use of “a reinforcement learning system to select actions to be performed by an agent interacting with an environment to perform a task”, the use of “training data defining demonstration transition data for a series of demonstration transitions, each transition comprising state data characterizing a state of the environment, action data defining an action performed, reward data representing a reward from the action, and new state data representing a new state, wherein the action data defines one or more actions in a continuous action space, and wherein the environment transitions to the new state in response to the action”, and the use of “operating on the environment with an actor-critic system to generate operation transition data comprising operational examples of the state data, the action data, the reward data and the new state data; storing the operation transition data in the replay buffer; and sampling from the replay buffer to train the actor-critic system” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 12/18/2019 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. (US-PGPUB 2017/0228662 A1) reinforcement learning using advantage estimates (see Fig.1).
VAN SEIJEN et al. (US-PGPUB 2018/0165603 A1) hybrid reward architecture for reinforcement learning (see Figs.1-2).
Dulac-Arnold et al. (U.S. Patent No. 10,885,432 B1) selecting actions from large discrete action sets using reinforcement learning (see Fig.1).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/18/2022